Citation Nr: 0706824	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-23 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for condyloma 
accuminata.

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of bunionectomy of the right great toe.

4.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

5.  Entitlement to an initial rating in excess of 10 percent 
for dysmenorrhea with history of uterine bleeding.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from July 1993 to 
July 2000.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

On May 19, 2005, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of this hearing 
is of record.  


FINDINGS OF FACT

1. On the record at the May 19, 2005 hearing, it was 
indicated that the veteran wished to withdraw the appeal 
concerning matters of entitlement to service connection for 
condyloma accuminata; entitlement to an initial rating in 
excess of 10 percent for migraine headaches; and entitlement 
to an initial rating in excess of 10 percent for residuals of 
bunionectomy of the right great toe.

2.  Prior to September 26, 2003, the veteran's service-
connected lumbar spine disability was manifested by no more 
than lumbosacral strain with characteristic pain on motion.

3.  Since September 26, 2003, the veteran's service-connected 
lumbar spine disability was not manifested by findings of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

4.  Secondary dysmenorrhea with history of uterine bleeding 
is manifested by pain, cramping, and heavy clotting during 
menstruation; this continues to more nearly approximate 
endometriosis with pelvic pain or heavy or irregular bleeding 
requiring continuous treatment for control.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the matters of entitlement to service 
connection for condyloma accuminata; entitlement to an 
initial rating in excess of 10 percent for migraine 
headaches; and entitlement to an initial rating in excess of 
10 percent for residuals of bunionectomy of the right great 
toe have been met and those appeals are dismissed.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  The schedular criteria for an initial rating in excess of 
10 percent for low back sprain have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

3.  The schedular criteria for an initial rating in excess of 
10 percent for secondary dysmenorrhea with history of uterine 
bleeding have not been met. 38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.7, 4.116, Diagnostic Codes 7699-7629 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
given to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in November 2002 and November 2004 issued by the RO met the 
four notice requirements specified in Pelegrini.  Therefore, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated her increased rating claims.  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the notice was harmless error.  The content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the veteran's 
claims were readjudicated in the September 2005 supplemental 
statement of the case (SSOC) issued by the RO.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Moreover, the 
veteran has not shown or alleged any prejudice in the content 
of the notice concerning these issues.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

The veteran was not notified of all five elements of a 
service connection claim, as required by Dingess/Hartman.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
that the preponderance of the evidence is against the claims 
for increased ratings, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

As for VA's duty to assist a veteran, the veteran's service 
medical records, private treatment records, and VA treatment 
records have been obtained and associated with the file.  In 
this case, there is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA medical 
examinations were obtained to evaluate the veteran's service-
connected lumbar and gynecological disabilities in June 2003, 
July 2003, and July 2005.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of her claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate her claims.  38 C.F.R. 
§ 3.159(d) (2006).

The Merits of the Claims

I.  Withdrawal of Service Connection and Increased Rating 
Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2006).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2006).

In this case, it was expressly indicated that the veteran 
withdrew her appeal concerning the matters of entitlement to 
service connection for condyloma accuminata; entitlement to 
an initial rating in excess of 10 percent for migraine 
headaches; and entitlement to an initial rating in excess of 
10 percent for residuals of bunionectomy of the right great 
toe during the May 19, 2005 hearing.  Accordingly, the Board 
does not have jurisdiction to review the appeal concerning 
these issues, and the veteran's appeal of these issues is 
dismissed without prejudice.

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).  The veteran's entire history is to be 
considered when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In an August 2003 rating decision, the RO granted entitlement 
to service connection and assigned 10 percent ratings, each 
effective from November 8, 2002, for low back sprain and 
secondary dysmenorrhea with history of uterine bleeding. 
Thereafter, the veteran filed a notice of disagreement in 
October 2003, requesting increased evaluations for these 
disabilities.

The Board observes that the veteran has appealed the initial 
evaluations assigned for her service-connected lumbar spine 
and gynecological disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  In this case, the Board 
will evaluate the level of impairment due to each of the 
disabilities throughout the entire time of the claims and 
consider the possibility of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Low Back Strain

The veteran's service-connected lumbar disability is rated as 
10 percent disabling under Diagnostic Codes 5010-5295.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5295 (2002).

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 
(2006)).  The appellant was notified of these new criteria in 
the April 2004 SSOC.  The current General Rating Formula for 
Diseases and Injuries of the Spine is discussed in detail 
below.

Under Diagnostic Code 5295, a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending in standing position, 
loss of lateral spine motion, unilateral, in standing 
position.  Severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Under Diagnostic Code 5010, traumatic arthritis established 
by X-ray findings is to be evaluated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is evaluated as slight (10 percent), moderate 
(20 percent), or severe (40 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  The terms "slight", 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  Also, for VA 
rating purposes, normal range of motion of the thoracolumbar 
spine is flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees in each direction, and rotation 
to 30 degrees in each direction.  See 38 C.F.R. § 4.71a, 
Plate V (2006).  

Service medical records showed multiple findings of low back 
pain and lumbar spine strain.  An April 2000 X-ray report 
showed mild interspace narrowing at the L4-5 and L5-S1 
levels.  A May 2000 service lab results noted that the 
veteran was serology positive for an antigen linked with 
ankylosing spondylitis.  A post service private treatment 
record dated in July 2002 noted marked tenderness of the 
lumbar spine and noted complaints consistent with ankylosing 
spondylitis.  

In a June 2003 VA spine examination report, the veteran 
complained of daily low back pain.  The examiner listed range 
of motion findings of the lumbar spine as flexion - 90 
degrees, extension - 0 degrees; right and left lateral 
flexion - 30 degrees;  and right and left rotation - 30 
degrees.  A June 2003 VA X-ray report detailed that there was 
no radiographic evidence of ankylosing spondylitis and 
minimal endplate hypertrophic changes noted.  

The veteran's lumbar symptomatology continues to meet or more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Codes 5010-5295.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5295 (2002).  Evidence of record shows 
that the veteran suffers from chronic low back pain with pain 
on motion but does not show that her symptoms equate to 
lumbosacral strain with muscle spasm on extreme forward 
bending in standing position, loss of lateral spine motion, 
unilateral, in standing position.  

The Board has reviewed the rating criteria in effect prior to 
September 26, 2003, and finds that there is no a basis upon 
which to award the veteran a rating in excess of 10 percent 
under Diagnostic Codes 5010-5295 for this time period.  Other 
Diagnostic Codes for the lumbar spine, which might provide a 
higher disability rating, are also not applicable.  Further, 
it is not shown that the veteran's service-connected lumbar 
disability includes ankylosis of the lumbar spine, moderate 
limitation of motion, intervertebral disc syndrome, or 
fracture of the spinal vertebra.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 through 5295 (2002).

The schedule for rating disabilities of the spine, including 
lumbosacral strain, was revised effective September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  To 
be assigned a rating of 20 percent, evidence of record must 
show findings of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 40 percent is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.  A rating of 100 percent is 
awarded for unfavorable ankylosis of the entire spine.    

An October 2003 private MRI report noted an impression of 
broad based 3 to 4 millimeter central disc protrusion at L4-5 
associated with annular tear.  VA treatment records dated in 
September 2004 continue to show complaints of low back pain 
as well as pain that radiates to the thighs.  

In a July 2005 VA examination report, the examiner listed a 
diagnosis of normal lumbar spine without neurological or 
mechanical deficits as well as noted normal spine X-ray 
findings.  Range of motion findings of the lumbar spine were 
listed as forward flexion - 30 degrees, extension - 10 
degrees; right and left lateral flexion - 10 degrees; and 
right and left rotation - 30 degrees.  However, the examiner 
further indicated that the veteran was repeatedly able to 
flex her spine to a full 90 degrees when distracted to 
perform maneuvers like picking up objects from the floor.  It 
was noted that the veteran exhibited normal gait but 
complained of painful limited motion of the spine, daily low 
back pain, and episodes of aching pain involving her anterior 
thighs.  Finally, the examiner noted that the veteran's 
subjective complaints were not consistent with her normal X-
ray and normal examination findings.  

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As for the 
orthopedic manifestations, the Board notes that none of the 
evidence of record shows findings of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The General Rating Formula 
essentially removes the subjectivity in determining the 
severity of any loss of motion, and under the new criteria, 
these findings continue to support a 10 percent evaluation 
for orthopedic symptoms.  Therefore, an evaluation in excess 
of 10 percent is not warranted under the rating criteria 
currently in effect.  The Board also finds that while 
evidence of record noted subjective complaints of pain 
radiating to the veteran's thighs, there are no objective 
compensable neurologic manifestations associated with the 
veteran's service-connected low back disability documented in 
the competent medical evidence of record.  Consequently, the 
veteran's service-connected low back strain does not meet or 
more nearly approximate the criteria for a rating in excess 
of 10 percent rating under Diagnostic Code 5237.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2006).  

Regardless of whether the former or revised criteria are 
considered, an evaluation of any musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the June 
2003 VA examination report, it was noted that repetitive 
motion did not limit the veteran's range of lumbar spine 
motion.  In the July 2005 VA examination report, the examiner 
indicated that the veteran was able to perform all activities 
associated with her employment as well as daily living 
without any restriction.  It was also noted that the veteran 
had no additional functional impairment or limited motion on 
repetitive use.  After considering the effects of the pain, 
tenderness, and limitation of function, as described in the 
records of examination and treatment, the Board concludes 
that the disabling effects of the pain alone do not meet or 
more nearly approximate the criteria for an rating in excess 
of 10 percent under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As a final matter, the Board notes that the veteran has not 
been found to have ankylosing spondylitis or intervertebral 
disc disease of the lumbosacral spine.  Competent medical 
evidence of record shows no findings of ankylosing 
spondylitis on examination or X-ray.  While the veteran 
complained of radicular-like symptoms to her thighs in the 
evidence of record, neurological abnormalities were not 
indicated in the June 2003 and July 2005 VA examination 
reports.  Consequently, the provisions for evaluating 
intervertebral disc syndrome are not for application for the 
veteran's service-connected low back strain for the time 
periods in question.   See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective from September 23, 2002 to September 25, 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006) (effective from 
September 26, 2003).  

In this case, the Board has reviewed the rating criteria 
prior to and effective from September 26, 2003, and finds 
that there is no basis upon which to award the veteran a 
rating in excess of 10 percent for her service-connected 
lumbar disability during the time period from November 8, 
2002 to the present.

B.  Secondary Dysmenorrhea with History of Uterine Bleeding

The veteran's service-connected disability of secondary 
dysmenorrhea with history of uterine bleeding does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 (2006).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
See 38 C.F.R. § 4.27 (2006).  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 
4.27 (2006).  Therefore, her service-connected disability of 
secondary dysmenorrhea with history of uterine bleeding is 
rated according to the analogous condition of endometriosis 
under Diagnostic Code 7629.

Under Diagnostic Code 7629, a 10 percent rating is assigned 
for pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control.  A 30 percent rating is 
warranted for pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A maximum 50 percent rating is 
assigned for lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  See 
38 C.F.R. § 4.116, Diagnostic Code 7629 (2006).

The Board finds that the veteran is not entitled to an 
initial rating in excess of 10 percent for her service-
connected disability of secondary dysmenorrhea with history 
of uterine bleeding.  

Service medical records indicate that the veteran complained 
of heavy bleeding, severe pain, and clotting in January and 
March 1994.  In January 1994, birth control pills given to 
the veteran in an attempt to regulate her menstruation were 
not successful.  A November 1997 treatment record listed a 
history of abnormal pap smears, dysfunctional bleeding, and 
changes in birth control prescription.  Service records dated 
in July 1997 and March 2000 show that the veteran underwent 
suction dilatation and curettage.  A March 2000 service 
medical record noted a finding of menorraghia.  

A July 2003 VA gynecological examination report listed an 
impression of secondary dysmenorrhea and a history of 
dysfunctional uterine bleeding.  The examiner noted changes 
that were possibly compatible with polycystic ovary syndrome 
and indicated that the veteran noted no significant change in 
her symptomatology for many years.  In a January 2005 written 
statement as well as her May 2005 hearing transcript, the 
veteran described her current symptoms as irregular and heavy 
bleeding, menstrual pain, and heavy clotting.  The veteran 
also indicated that she does not receive treatment for her 
condition, that birth control pills did not regulate her 
symptoms in the past, and that she was unaware of any other 
methods of treatment for her complaints. 

Competent medical evidence of record has documented the 
veteran's menstrual pain as well as her heavy, irregular 
periods with heavy clotting.  However, there is no indication 
that her disability is not controlled by treatment, or even 
that it requires continuous treatment for control.  On the 
contrary, the veteran has repeatedly indicated that she does 
not receive treatment for her service-connected gynecological 
disability.  Further, the Board notes that not receiving 
treatment for a disability or receiving one type of treatment 
that was not successful is not the same as having a 
disability that cannot be controlled by treatment.  In this 
case, there is simply no competent medical evidence of record 
to suggest that the veteran's symptoms are not controlled by 
treatment.  Consequently, the veteran's service-connected 
secondary dysmenorrhea with history of uterine bleeding 
continues to meet or more nearly approximate the criteria for 
a 10 percent rating under Diagnostic Code 7629.  See 38 
C.F.R. §§ 4.7, 4.116, Diagnostic Code 7629 (2006).

C.  Extraschedular Consideration 

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that the 
veteran's service-connected lumbar spine and gynecological 
disabilities reflect a disability picture that is so 
exceptional or unusual as to warrant the assignment of higher 
ratings on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2006).  

There is simply no evidence of marked interference with 
employment (i.e., beyond that contemplated in each percentage 
rating for the veteran's service-connected lumbar spine and 
gynecological disabilities).  There also is no evidence of 
frequent periods of hospitalization, for either of these 
disabilities, or evidence that any disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

D.  Conclusion

As a final matter, the Board finds that the evidence does not 
support the assignment of increased ratings under any of the 
pertinent rating criteria and does not support assigning 
different percentage disability ratings (a "staged" rating) 
during the time periods in question.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).


For all the foregoing reasons, Board must conclude that each 
of the claims for increased ratings must be denied.  In 
reaching this conclusion for each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeals concerning the matters of entitlement to service 
connection for condyloma accuminata; entitlement to an 
initial rating in excess of 10 percent for migraine 
headaches; and entitlement to an initial rating in excess of 
10 percent for residuals of bunionectomy of the right great 
toe are dismissed.

Entitlement to an initial rating in excess of 10 percent for 
low back strain is denied.

Entitlement to an initial rating in excess of 10 percent for 
dysmenorrhea with history of uterine bleeding is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


